Citation Nr: 1011451	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-37 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to September 26, 
2007, for a grant of service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1967.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

The Veteran testified in support of these claims during a 
hearing held before the undersigned Acting Veterans Law Judge 
in October 2009.

The Board addresses the claim of entitlement to an initial 
compensable evaluation for bilateral hearing loss in the 
REMAND section of this decision, below, and REMANDS this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. 


FINDING OF FACT

On September 26, 2007, and at no time prior thereto, the RO 
received from the Veteran a claim of entitlement to service 
connection for tinnitus.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 26, 2007, for a grant of service connection for 
tinnitus, are not met.  38 U.S.C.A. §§ 5101, 5110(a) (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claim for an earlier 
effective date for a grant of service connection for 
tinnitus.  The Board's decision to proceed in adjudicating 
this claim does not, therefore, prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

In this case, the RO provided the Veteran VCAA notice on his 
claim by letters dated October 2007 and April 2009, the first 
sent before initially deciding that claim in a rating 
decision dated January 2008.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of the notice letters also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the Veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  



B.  Duty to Assist

The RO made reasonable efforts to identify relevant records 
to obtain in support of the Veteran's claims, but all records 
necessary to decide this claim are already in the claims 
file.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  The RO 
did not afford the Veteran a VA examination because, again, 
the claims file includes all evidence needed to decide this 
claim.  In such a case, pertinent statutory provisions do not 
mandate affording a claimant a VA examination.  38 U.S.C.A. § 
5103A(d) (West 2002).

II.  Analysis 

By rating decision dated January 2008, the RO granted the 
Veteran service connection for tinnitus, effective from 
September 26, 2007.  The Veteran then expressed disagreement 
with the effective date assigned this grant.  According to 
written statements he submitted during the course of this 
appeal and his October 2009 hearing testimony, in 1985, the 
Veteran met with a VA representative and discussed his 
hearing loss and tinnitus.  Allegedly, the representative 
wrote down the information the Veteran provided and submitted 
a claim for hearing loss, which included tinnitus, on his 
behalf.  The Veteran contends that he never received any 
correspondence in response to this action and he does not 
know whether there was any documentation in the claims file 
referring to this claim.  

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen 
is the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2009).  The 
effective date of an award of compensation based on direct 
service connection is the date following separation from 
service, if the claim is received within one year of that 
date.  Otherwise, the effective date is the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2009).

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  A "claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a) (2009); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).  

In this case, on September 26, 2007, the RO received from the 
Veteran a VA Form 21-526 (Veteran's Application For 
Compensation and/or Pension) requesting service connection 
for bilateral hearing loss, but also mentioning that he had 
received treatment at a hearing center for tinnitus.  By 
rating decision dated January 2008, the RO granted the 
implied claim for service connection for tinnitus, effective 
from the date of receipt of the VA Form 21-526.  

The Board has thoroughly reviewed the evidence of record and 
does not doubt that the Veteran met with a VA representative 
in 1985 and discussed his health.  However, there is no 
documentation to support a finding that a claim for service 
connection for tinnitus was filed prior to the September 2007 
application.  The Veteran did not respond to the question in 
the VA Form 21-526, when asked if he had ever filed a claim 
previously.  See item 2a.  The only documents in the claims 
file dated prior to September 26, 2007, are service treatment 
records, a VA Form 07-3101 (Request For Information) a VA 
Form 10-7131 (Exchange Of Beneficiary Information And Request 
For Administrative And Adjudicative Action), and documents 
related to educational assistance, none of which mentions 
tinnitus.  

In the absence of evidence of a written intent to file a 
claim for service connection for tinnitus prior to September 
26, 2007, the Board concludes that the criteria for 
entitlement to an effective date earlier than September 26, 
2007, for the award of service connection for tinnitus are 
not met.  The preponderance of the evidence is against this 
claim, and the benefit-of-the-doubt rule is thus not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to September 26, 2007, for a grant of 
service connection for tinnitus is denied.


REMAND

The most recent audiological evaluation was conducted in 
March 2009.  At the October 2009 hearing before the 
undersigned, the Veteran testified that his hearing loss had 
worsened since the March 2009 examination and likely 
necessitated the use of hearing aids.  As a result of the 
Veteran's testimony, the Board must remand the claim to 
provide the Veteran with a current examination.  See VA 
O.G.C. Prec. Op. No. 11-95 (April 7, 1995) (another VA 
examination is required when disability in question has 
undergone an increase in severity since the time of the last 
VA examination).  

Additionally, at the Board hearing, the Veteran and his 
representative noted that the Veteran had undergone a hearing 
test in December 2008.  That record was not in the claims 
file, and the Board left the file open for 30 days to allow 
the Veteran the opportunity to submit that evidence.  No 
additional evidence was associated with the claims file.  
This evidence should be associated with the claims file, if 
available.

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Inform the Veteran that he should 
submit the December 2008 private hearing 
test results to VA or that VA will assist 
him in obtaining that evidence.  

2.  Arrange for the Veteran to undergo a VA 
audiological examination in support of his 
claim for a higher initial evaluation for 
bilateral hearing loss.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  

3.  Readjudicate the claim being remanded.  
If the benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure and if in 
order, return this case to the Board for further 
consideration.  The Veteran has the right to submit 
additional evidence and argument on the remanded claim.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or Court for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


